Exhibit 10.78

 



THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. NEITHER THE NOTE NOR SUCH SHARES OF COMMON
STOCK MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND UNDER
ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, SATISFACTORY TO
THE COMPANY, THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

AETHLON MEDICAL, INC.

 

10% CONVERTIBLE NOTE

 

$____________

 

FOR VALUE RECEIVED, Aethlon Medical, Inc., a Nevada corporation (the "Company"),
promises to pay to ______________________, whose address is
_________________________, or registered assigns (the "Holder"), the sum of
_________________________ ($___________) in lawful money of the United States of
America on or before the Maturity Date as defined herein, with all Interest
thereon as defined and specified herein.

 

1.       Interest. Unless there shall be an Event of Default, this Note shall
bear interest ("Interest") equal to ten percent (10%) per annum on the unpaid
principal balance, computed on a three hundred sixty (360)-day year, during the
term of the Note. The Company shall pay all Interest on or before the Maturity
Date. In no event shall the rate of Interest payable on this Note exceed the
maximum rate of Interest permitted to be charged under applicable law. On and
after an Event of Default, this Note shall bear Interest equal to twelve percent
(12%) per annum on the unpaid principal balance, computed on a three hundred
sixty (360)-day year.

 

2.       Payments. All payments under this Note shall first be credited against
the payment of accrued and unpaid Interest, if any, and the remainder shall be
credited against principal. All payments due hereunder shall be payable in legal
tender of the United States of America, and in same day funds delivered to
Holder by cashier's check, certified check, bank wire transfer or any other
means of guaranteed funds to the mailing address provided below, or at such
other place as the Holder shall designate in writing for such purpose from time
to time. If a payment under this Note otherwise would become due and payable on
a Saturday, Sunday or legal holiday (any other day being a "Business Day"), the
due date of the payment shall be extended to the next succeeding Business Day,
and Interest, if any, shall be payable thereon during such extension.

 

3.       Pre-Payments and Maturity Date. This Note shall be due and payable in
full, including all accrued Interest thereon, on October 9, 2013 (the "Maturity
Date"). At any time on or prior to the Maturity Date, the Company shall have the
right to prepay this Note, in whole or in part, provided that on such prepayment
date, the Company will pay in respect of the redeemed Note cash equal to the
face amount plus accrued Interest on the Note (or portion thereof) redeemed. At
any time after the Maturity Date, the Company shall have the right to repay this
Note subject to the right of the Holder to convert in advance of such repayment
date. The Company may prepay this Note at any time after issuance without
penalty.

 

 

 

4.       Conversion of Note Upon an Event of Default; Issuance Of Purchase
Warrant.

 

4.1       Conversion of Note/Conversion Price. At any time after the Maturity
Date, any unpaid portion of the principal and Interest due and payable under
this Note shall be convertible in whole or in part, at the option of the Holder,
into shares of the Company's Common Stock (the "Common Stock") at a price per
share equal to 80% of the closing bid price of the Common Stock of the Company
on the trading day immediately prior to the date of issuance of this Note (the
"Conversion Price"). For clarity, the Conversion Price of this Note is $0.088
per share. No fractional shares will be issued. In lieu thereof, the Company
will pay cash for fractional share amounts equal to the fair market value of the
Common Stock as quoted as the closing bid price of the Common Stock on the date
of conversion.

 

4.2       Adjustment Based Upon Stock Dividends, Combination of Shares or
Recapitalization. The Conversion Price shall be adjusted in the event that the
Company shall at any time (i) pay a stock dividend on the Common Stock; (ii)
subdivide its outstanding Common Stock into a greater number of shares; (iii)
combine its outstanding Common Stock into a smaller number of shares; (iv) issue
by reclassification of its Common Stock any other special capital stock of the
Company; or (v) distribute to all holders of Common Stock evidences of
indebtedness or assets (excluding cash dividends) or rights or warrants to
subscribe for Common Stock (other than those mentioned above). Upon the
occurrence of an event requiring adjustment of the Conversion Price, and
thereafter, the Holder, upon surrender of this Note for conversion, shall be
entitled to receive the number of shares of Common Stock or other capital stock
of the Company that the Holder would have owned or have been entitled to receive
after the happening of any of the events described above had this Note been
converted immediately prior to the happening of such event.

 

4.2       Adjustment Based Upon Merger or Consolidation. In case of any
consolidation or merger to which the Company is a party (other than a merger in
which the Company is the surviving entity and which does not result in any
reclassification of or change in the outstanding Common Stock of the Company),
or in case of any sale or conveyance to another person, firm, or corporation of
the property of the Company as an entirety or substantially as an entirety, the
Holder shall have the right to convert this Note into the kind and amount of
securities and property (including cash) receivable upon such consolidation,
merger, sale or conveyance by the Holder of the number of shares of Common Stock
into which such Note might have been converted immediately prior thereto.

 

4.3       Exercise of Conversion Privilege.

 

4.3.1       The Conversion Privilege provided for in this Note shall be
exercisable by the Holder by written notice to the Company or its successor and
the surrender of this Note in exchange for the number of shares (or other
securities and property, including cash, in the event of an adjustment of the
Conversion Price) into which this Note is convertible based upon the Conversion
Price.

 

 

 

4.3.2       The Holder's conversion right may be exercised at any time and from
time to time but prior to payment in full of the principal amount of the accrued
Interest on this Note.

 

4.3.3       The Holder may exercise the right to convert all or any portion of
the principal amount and accrued Interest on this Note by delivery of (i) this
Note and (ii) a completed Conversion Notice in the form attached as Exhibit A on
a Business Day to the Company's principal executive offices. Such conversion
shall be deemed to have been made immediately prior to the close of business on
the Business Day of such delivery a conversion notice (the "Conversion Date"),
and the Holder shall be treated for all purposes as the record holder of the
shares of Common Stock into which this Note is converted as of such date.

 

4.4       Issuance of Certificate. Upon the conversion of this Note, the Company
shall, within five (5) Business Days of such conversion, issue to the Holder a
certificate or certificates representing the number of shares of the Common
Stock (or other securities in the event of an adjustment of the Conversion
Price) to which the conversion relates. In the alternative, the Company shall
instruct the issuance of shares electronically as a "DWAC" issuance.

 

              4.5       Issuance of Purchase Warrant. Upon the conversion of
this Note, or any portion of the principal or Interest due and payable
hereunder, the Holder shall receive, in addition to the Common Stock issuable
hereunder, a warrant (the "Warrant") to purchase shares of Common Stock equal to
(x) 50% of the dollar amount of the principal and Interest being converted,
divided by (y) $0.088 (the "Warrant Shares"). The Warrant Shares shall be
exercisable at a per share price of $0.132 per share (equivalent to 120% of the
closing bid price of the Common Stock on the trading day immediately prior to
the issuance date of this Note). The Warrant shall be in the form of that
attached hereto as Exhibit B.

 

5.       Reservation of Shares of Common Stock. The Company shall reserve out of
its authorized shares of Common Stock, and other securities in the event of an
adjustment of the Conversion Price, a number of shares sufficient to enable it
to comply with its obligation to issue shares of Common Stock under this Note
and under the Warrant, and other securities in the event of an adjustment of the
Conversion Price, upon the conversion of this Note or the exercise of the
Warrant.

 

6.       Transfer Restrictions; Exemption from Registration.

 

6.1       The Holder agrees that (i) this Note and the shares of Common Stock
issuable upon conversion have not been registered under the Act and may not be
sold or transferred without registration under the Act or unless an exemption
from such registration is available; (ii) the Holder has acquired this Note and
will acquire the Common Stock for its own account for investment purposes only
and not with a view toward resale or distribution; and (iii) if a registration
statement that includes the Common Stock is not effective at the time Common
Stock is issued to Holder upon conversion under this Note, and the Common Stock
is not exempt from registration under Rule 144, then the Common Stock shall be
inscribed with the following legend:

 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF HOLDER'S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

6.2       If an opinion of counsel of Holder provides that registration is not
required for the proposed conversion or transfer of this Note or the proposed
transfer of the shares of Common Stock issuable upon conversion and that the
proposed conversion or transfer in the absence of registration would require the
Company to take any action including executing and filing forms or other
documents with the Securities and Exchange Commission (the "SEC") or any state
securities agency, or delivering to the Holder any form or document in order to
establish the right of the Holder to effectuate the proposed conversion or
transfer, the Company agrees promptly, at its expense, to take any such action;
and provided, further, that the Company will reimburse the Holder in full for
any expenses (including but not limited to the fees and disbursements of such
counsel, but excluding brokers' commissions) incurred by the Holder or owner of
shares of Common Stock on his, her or its behalf in connection with such
conversion or transfer of the Note or transfer of the shares of Common Stock.

 

7.       Default. The Company shall perform its obligations and covenants
hereunder pertaining to the indebtedness evidenced hereby. The following
provisions shall apply upon failure of the Company so to perform.

 

7.1       Event of Default. Any of the following events shall constitute an
"Event of Default" hereunder:

 

7.1.1       Failure by the Company to pay principal when due and payable
hereunder on the Maturity Date;

 

7.1.2       The entry of an order for relief under Federal Bankruptcy Code as to
the Company or entry of any order appointing a receiver or trustee for the
Company or approving a petition in reorganization or other similar relief under
bankruptcy or similar laws in the United States of America or any other
competent jurisdiction, and if such order, if involuntary, is not satisfied or
withdrawn within sixty (60) days after entry thereof; or the filing of a
petition by the Company seeking any of the foregoing, or consenting thereto; or
the filing of a petition to take advantage of any debtor's act; or making a
general assignment for the benefit of creditors; or admitting in writing
inability to pay debts as they mature.

 

 

 

7.2       Acceleration. Upon any Event of Default, all sums evidenced hereby,
including all principal, Interest, fees and all other amounts due hereunder,
shall become immediately due and payable.

 

7.3       Notice by Company. Upon the happening of any Event of Default
specified in this paragraph that is not cured within the respective periods
prescribed above, the Company will give prompt written notice thereof to the
Holder of this Note.

 

7.4       No Waiver. Failure of the Holder to exercise any option hereunder
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Event of Default, or in the event of continuance of any existing
Event of Default after demand or performance thereof.

 

8.       Assignment, Transfer or Loss of the Note.

 

8.1       No Holder of this Note may assign, transfer, hypothecate or sell all
or any part of this Note or in any way alienate or encumber the Note without the
express written consent of the Company, the granting or denial of which shall be
within the absolute discretion of the Company. Any attempt to effect such
transfer without the consent of the Company shall be null and void. The Company
has not registered this Note under the Act or the applicable securities laws of
any state in reliance on exemptions from registration. Such exemptions depend
upon the investment intent of the Holder at the time he acquires his Note. The
Holder is acquiring this Note for his own account for investment purposes only
and not with a view toward distribution or resale of such Note within the
meaning of the Act and the applicable securities laws of any state. The Company
shall be under no duty to register the Note or to comply with an exemption in
connection with the sale, transfer or other disposition under the applicable
laws and regulations of the Act or the applicable securities laws of any state.
The Company may require the Holder to provide, at his expense, an opinion of
counsel satisfactory to the Company to the effect that any proposed transfer or
other assignment of the Note will not result in a violation of the applicable
federal or state securities laws or any other applicable federal or state laws
or regulations.

 

9.       Notices. All notices provided for herein shall be validly given if in
writing and delivered personally or sent by certified mail, postage prepaid, to
the office of the Company or such other address as the Company may from time to
time designate in writing sent by certified mail, postage prepaid, to the Holder
at his address set forth above or such other address as the Holder may from time
to time designate in writing to the Company by certified mail, postage prepaid.

 

10.       Usury. All Interest, Default Interest, fees, charges, goods, things in
action or any other sums or things of value, or other contractual obligations
(collectively, the "Additional Sums") paid by the Company hereunder, whether
pursuant to this Note or otherwise, with respect to the indebtedness evidenced
hereby, or any other document or instrument in any way pertaining to the
indebtedness, which, under the laws of the State of California may be deemed to
be Interest with respect to such loan or indebtedness, shall, for the purpose of
any laws of the State of California, which may limit the maximum amount of
Interest to be charged with respect to such loan or indebtedness, be payable by
the Company as, and shall be deemed to be, Interest and for such purposes only,
the agreed upon and contracted rate of Interest shall be deemed to be increased
by the Additional Sums. Notwithstanding any provision of this Note to the
contrary, the total liability for payments in the nature of Interest under this
Note shall not exceed the limits imposed by applicable law. The Company shall
not assert a claim, and shall actively resist any attempts to compel it to
assert a claim, respecting a benefit under any present or future usury laws
against any Holder of this Note.

 

 

 

11.       Construction. This Note shall be governed as to its validity,
interpretation, construction, effect and in all other respects by and in
accordance with the laws and interpretations thereof of the State of California.
Unless the context otherwise requires, the use of terms in singular and
masculine form shall include in all instances singular and plural number and
masculine, feminine and neuter gender.

 

12.       Severability. In the event any one or more of the provisions contained
in this Note or any future amendment hereto shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note or such other
agreement, and in lieu of each such invalid, illegal or unenforceable provision
there shall be added automatically as a part of this Note a provision as similar
in terms to such invalid, illegal or unenforceable provision as may be possible
and be valid, legal and enforceable.

 

13.       Entire Agreement. This Note represents the entire agreement and
understanding between the parties concerning the subject matter hereof and
supersede all prior and contemporaneous agreements, understandings,
representations and warranties with respect thereto.

 

14.       Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Nevada shall govern all issues concerning the relative rights of the
Company and its shareholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by the
internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of California. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of San Diego for the adjudication of any dispute hereunder or in
connection herewith or therewith, or with any transaction contemplated hereby or
discussed herein, or in any manner arising in connection with or related to the
transactions contemplated hereby or involving the parties hereto whether at law
or equity and under any contract, tort or any other claim whatsoever and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing or faxing a copy
thereof to such party at the address for such notices as listed in this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

 

15.       Headings. The headings used in this Note are used for convenience only
and are not to be considered in construing or interpreting this Note.

 

16.       Definitions.

 

"Person" means any individual, corporation, partnership, joint venture, trust,
estate, unincorporated organization or government or any agency or political
subdivision thereof.

 

17.       Miscellaneous. Except as otherwise provided herein, the Company waives
demand, diligence, presentment for payment and protest, notice of extension,
dishonor, maturity and protest. Time is of the essence with respect to the
performance of each and every covenant, condition, term and provision hereof.

 

IN WITNESS WHEREOF, this Note has been issued on the 9th day of July 2013.

 

 

  AETHLON MEDICAL, INC.       By /s/ James Frakes                              
     James Frakes        Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 



 

CONVERSION NOTICE

 



 

(To be signed only upon conversion of this Note)

 

 

 

TO: AETHLON MEDICAL, INC.

 

 

The undersigned, the registered holder of the 10 % Convertible Note (the "Note")
of AETHLON MEDICAL, INC. (the "Company"), hereby surrenders the Note for
conversion into shares of Common Stock of the Company (the "Common Stock") to
the extent of $_______ unpaid principal amount of the Note and $_______ unpaid
accrued Interest due under the Note, all in accordance with the provisions of
such Note. The undersigned requests (i) that a certificate representing shares
of Common Stock, bearing the appropriate legends, be issued to the undersigned,
and (ii) if the unpaid principal amount so converted is less than the entire
unpaid principal amount of the Note, that a new substitute note representing the
portion of said unpaid principal amount that is not so converted be issued in
accordance with the provisions of the Note.

 

 

 

 

 

________________________________________

(Signature and name of the registered holder)

 

 

________________________________________

Print Name

 

 

Dated:___________________________________

 

 

 

 

 

EXHIBIT B

 

 

 

Form or Common Stock Purchase Warrant

 

(To be issued only upon conversion of this Note)

 

 

 

 

 

 

 

 

 

 

 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

  Right to Purchase _______________ shares of Common Stock of Aethlon Medical,
Inc. (subject to adjustment as provided herein)

 

 

 

 

COMMON STOCK PURCHASE WARRANT

 

 

 

No. _____________ Issue Date: ____________

 

AETHLON MEDICAL, INC., a corporation organized under the laws of the State of
Nevada (the “Company”), hereby certifies that, for value received,
the_____________ (the “Holder”) is entitled, subject to the terms set forth
below, to purchase from the Company at any time commencing after the Issue Date
until 5:00 p.m., P.S.T, on the Expiration Date (as defined below), up to
_________ fully paid and non-assessable shares of Common Stock at a per share
purchase price of $0.132. The aforedescribed purchase price per share, as
adjusted from time to time as herein provided, is referred to herein as the
"Purchase Price." This Common Stock Purchase Warrant (this “Warrant”) is being
issued to the Holder in connection with the conversion of that 10% Convertible
Promissory Note dated July__, 2013 issued by Company to Holder. This Warrant may
be exercised at any time and from time to time but no later than 5:00 p.m.,
P.S.T., seven years from the date of issuance of this Warrant (the “Expiration
Date”), at which point it shall become void and all rights under this Warrant
shall cease.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)       The term “Company” shall include Aethlon Medical, Inc. and any
corporation which shall succeed or assume the obligations of Aethlon Medical,
Inc. hereunder.

 

(b)       The term “Common Stock” includes (a) the Company's Common Stock, $.001
par value per share, as authorized on the date of this Warrant, and (b) any
other securities into which or for which any of the securities described in
(a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.

 

 

 

(c)       The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.

 

(d)       The term “Warrant Shares” shall mean the Common Stock issuable upon
exercise of this Warrant.

 

1.       Exercise of Warrant.

 

1.1.       Number of Shares Issuable upon Exercise. From and after the Issue
Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of subsection 1.2 or upon exercise of this Warrant in part in
accordance with subsection 1.3, shares of Common Stock of the Company, subject
to adjustment pursuant to Section 4.

 

1.2.       Full Exercise. This Warrant may be exercised in full by the Holder
hereof by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form”) duly executed by such
Holder and delivery within two (2) days thereafter of payment, in cash, wire
transfer or by certified or official bank check payable to the order of the
Company, in the amount obtained by multiplying the number of shares of Common
Stock for which this Warrant is then exercisable by the Purchase Price then in
effect. The original Warrant is not required to be surrendered to the Company
until it has been fully exercised.

 

1.3.       Partial Exercise. This Warrant may be exercised in part (but not for
a fractional share) by delivery of a Subscription Form in the manner and at the
place provided in subsection 1.2, except that the amount payable by the Holder
on such partial exercise shall be the amount obtained by multiplying (a) the
number of whole shares of Common Stock designated by the Holder in the
Subscription Form by (b) the Purchase Price then in effect. On any such partial
exercise, provided the Holder has surrendered the original Warrant, the Company,
at its expense, will forthwith issue and deliver to or upon the order of the
Holder hereof a new Warrant of like tenor, in the name of the Holder hereof or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, the whole number of shares of Common Stock for which such Warrant
may still be exercised.

 

1.4.       Company Acknowledgment. The Company will, at the time of the exercise
of the Warrant, upon the request of the Holder hereof, acknowledge in writing
its continuing obligation to afford to such Holder any rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.

 

1.5       Delivery of Stock Certificates, etc. on Exercise. The Company agrees
that the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder hereof as the record owner of such shares as
of the close of business on the date on which delivery of a Subscription Form
shall have occurred and payment shall have been made for such shares as
aforesaid. As soon as practicable after the exercise of this Warrant in full or
in part, and in any event within five (5) business days thereafter, the Company
at its expense (including the payment by it of any applicable issue taxes) will
cause to be issued in the name of and delivered to the Holder hereof, or as such
Holder (upon payment by such Holder of any applicable transfer taxes) may direct
in compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and non-assessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise, plus, in lieu of any fractional share to which such Holder would
otherwise be entitled, cash equal to such fraction multiplied by the then fair
market value of one full share of Common Stock, together with any other stock or
other securities and property (including cash, where applicable) to which such
Holder is entitled upon such exercise pursuant to Section 1 or otherwise.

 

 

 

2.       Adjustment for Reorganization, Consolidation, Merger, etc.

 

2.1. Fundamental Transaction. If, at any time while this Warrant is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another entity, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another entity) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, (D) the Company consummates a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more persons or entities whereby such other persons or
entities acquire more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any "person" or "group" (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Company, or (F) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder, (a) upon exercise of this Warrant, the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the "Alternate Consideration") receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event or (b) if the Company is acquired in
(1) a transaction where the consideration paid to the holders of the Common
Stock consists solely of cash, (2) a “Rule 13e-3 transaction” as defined in Rule
13e-3 under the 1934 Act, or (3) a transaction involving a person or entity not
traded on a national securities exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market, cash equal to the
Black-Scholes Value. For purposes of any such exercise, the determination of the
Purchase Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Purchase Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder's right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3.1 and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
“Black-Scholes Value” shall be determined in accordance with the Black-Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg L.P. using (i)
a price per share of Common Stock equal to the VWAP of the Common Stock for the
Trading Day immediately preceding the date of consummation of the applicable
Fundamental Transaction, (ii) a risk-free interest rate corresponding to the
U.S. Treasury rate for a period equal to the remaining term of this Warrant as
of the date of such request and (iii) an expected volatility equal to the 100
day volatility obtained from the HVT function on Bloomberg L.P. determined as of
the Trading Day immediately following the public announcement of the applicable
Fundamental Transaction.

 

 

 

2.2.       Dissolution. In the event of any sale or conveyance of all or
substantially all of the assets of the Company in connection with a plan of
complete liquidation of the Company, or in the case of the dissolution,
liquidation or winding-up of the Company, all rights under this Warrant shall
terminate on a date fixed by the Company, such date so fixed to be not earlier
than the date of the commencement of the proceedings for such dissolution,
liquidation or winding-up and not later than thirty (30) days after such
commencement date. Notice of such termination of purchase rights shall be given
to the Holder at least thirty (30) days prior to such termination date.

 

2.3.       Continuation of Terms. Except as provided in Section 2.2, upon any
reorganization, consolidation, merger or transfer referred to in this Section 3,
this Warrant shall continue in full force and effect and the terms hereof shall
be applicable to the Other Securities and property receivable on the exercise of
this Warrant after the consummation of such reorganization, consolidation or
merger, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 3.1. In the event this Warrant does not continue in full
force and effect after the consummation of the transaction described in this
Section 2, then the Company shall at its expense deliver or cause to be
delivered the securities and property (including cash, where applicable)
receivable by the Holder of the Warrants to a bank or trust company having its
principal office in California, as trustee for the Holder of the Warrants. Such
property shall be delivered to the Holder only upon payment of the Warrant
exercise price.

 

3.       Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Purchase Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Purchase Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Purchase Price then in effect. The
Purchase Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 4.
The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof, be entitled to receive shall be adjusted to
a number determined by multiplying the number of shares of Common Stock that
would otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.

 

4.       Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant and any
Warrant Agent of the Company (appointed pursuant to Section 10 hereof).

 

 

 

5.       Rights of Holder. Nothing contained in this Warrant shall be construed
as conferring upon the Holder the right to vote or consent or receive notice as
a stockholder in respect of any meetings of stockholders for the election of
directors or any other matter, or as having any rights whatsoever as a
stockholder of the Company. If, however, at any time prior to the expiration of
this Warrant and prior to its exercise, any of the following shall occur:

 

5.1.       The Company shall take a record of the holders of its shares of
Common Stock for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or

 

5.2        There shall be proposed any capital reorganization or
reclassification of the Common Stock, or a sale of all or substantially all of
the assets of the Company, or a consolidation or merger of the Company with
another entity;

 

then, in any one or more of said cases, the Company shall cause to be mailed to
the Holder, at the earliest practicable time (and, in any event, not less than
thirty (30) days before any record date or other date set for definitive
action), written notice of the date on which the books of the Company shall
close or a record shall be taken to determine the stockholders entitled to such
dividend or distribution or entitled to vote on such reorganization,
reclassification, sale, consolidation or merger, as the case may be. Such notice
shall also set forth such facts as shall indicate the effect of such action (to
the extent such effect may be known at the date of such notice) on the Purchase
Price and the kind and amount of the Common Stock and other securities and
property deliverable upon exercise of this Warrant. Such notice shall also
specify the date as of which the holders of the Common Stock of record shall
participate in said distribution or shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such reorganization,
reclassification, sale, consolidation or merger, as the case may be. Without
limiting the obligation of the Company to provide notice to the Holder of
actions hereunder, it is agreed that failure of the Company to give notice shall
not invalidate such action of the Company.

 

6.       Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrants, all shares of Common
Stock (or Other Securities) from time to time issuable on the exercise of the
Warrant. This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company's Common Stock.

 

7.       Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor"). On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form") and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) (upon payment by such Holder of any applicable transfer taxes)
specified in such Transferor Endorsement Form (each a "Transferee"), calling in
the aggregate on the face or faces thereof for the number of shares of Common
Stock called for on the face or faces of the Warrant so surrendered by the
Transferor.

 

8.       Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction of this Warrant, on
delivery of an indemnity agreement or security reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
and cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.

 

 

 

9.       Registration Under the Securities Act of 1933.

 

9.1.       Registration and Legends. The Holder understands that (i) the Company
has not registered the Warrant or the Warrant Shares under the Securities Act of
1933, as amended (the “Securities Act”), or the applicable securities laws of
any state in reliance on exemptions from registration and (ii) such exemptions
depend upon the Holder's investment intent at the time the Holder acquires the
Warrant or the Warrant Shares. The Holder therefore represents and warrants that
it is acquiring the Warrant, and will acquire the Warrant Shares, for the
Holder's own account for investment and not with a view to distribution,
assignment, resale or other transfer of the Warrant or the Warrant Shares.
Because the Warrant and the Warrant Shares are not registered, the Holder is
aware that the Holder must hold them indefinitely unless they are registered
under the Securities Act and any applicable securities laws or the Holder must
obtain exemptions from such registration. Upon exercise, in part or in whole, of
this Warrant, the Warrant Shares shall bear the following legend:

 

The shares of Common Stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended ("Act") or any
applicable state securities laws, and they may not be offered for sale, sold,
transferred, pledged or hypothecated without an effective registration statement
under the Act and under any applicable state securities laws, or an opinion of
counsel, satisfactory to the company, that an exemption from such registration
is available.

 

10.       Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8 or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.

 

11.       Transfer on the Company's Books. Until this Warrant is transferred on
the books of the Company, the Company may treat the registered holder hereof as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

 

12.       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: if to the Company, to: Aethlon Medical, Inc., 8910
University Center Lane, Suite 660, San Diego, CA 92122, Attn: James A. Joyce,
CEO, telecopier: (858) 272-2738,and (ii) if to the Holder, to the Holder’s last
known address and telecopier number as it shall appear on the books of the
Company.

 

 

 

13.       Law Governing This Warrant. This Warrant shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Warrant shall be
brought only in the state courts of California or in the federal courts located
in the state and county of California. The parties to this Warrant hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Company and Holder
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs. In the event that any
provision of this Warrant or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Warrant by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

14.       Survival. All agreements, covenants, representations and warranties
herein shall survive the execution and delivery of this Warrant and any
investigation at any time made by or on behalf of any parties hereto and the
exercise, sale and purchase of this Warrant (and any other securities or
property) issuable on exercise hereof.

 

15.       Binding Effect. All the covenants and provisions of this Warrant by or
for the benefit of the Company shall bind and inure to the benefit of its
successors and assigns hereunder.

 

16.       Parties Bound and Benefitted. Nothing in this Warrant expressed and
nothing that may be implied from any of the provisions hereof is intended, or
shall be construed, to confer upon, or give to, any person or corporation other
than the Company and the Holder any right, remedy or claim under promise or
agreement hereof, and all covenants, conditions, stipulations, promises and
agreements contained in this Warrant shall be for the sole and exclusive benefit
of the Company and its successors and of the Holder, its successors and, if
permitted, its assignees.

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

  AETHLON MEDICAL, INC.               By:     _____________________   Name:
James Frakes               Chief Financial Officer

 

 

 

 

 

 

 

 

  HOLDER:               By:   Name:   Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A



 

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

 

TO: AETHLON MEDICAL, INC.

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):

 

___       ________ shares of the Common Stock covered by such Warrant.

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of $__________ in lawful money of the
United States.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is _________________________________________________.

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.

 

 

Dated:___________________

____________________________________

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

____________________________________

____________________________________

(Address)

 

 

 

Exhibit B

 



 

FORM OF TRANSFEROR ENDORSEMENT



(To be signed only on transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of AETHLON MEDICAL, INC. to which the within Warrant relates specified
under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of AETHLON
MEDICAL, INC. with full power of substitution in the premises.



 

 

Transferees Percentage Transferred Number Transferred                  

 

 

 

 

Dated: ______________, ___________

 



 

Signed in the presence of:

 

 

 

_________________________________

 

       (Name)

 



ACCEPTED AND AGREED:

[TRANSFEREE]

 

_________________________________

       (Name)

 

 

 

____________________________________

(Signature must conform to name of holder as specified on the face of the
warrant)

 



 

____________________________________

____________________________________

       (address)

 

 

____________________________________

____________________________________

       (address)

 

 

 

 

 

